Citation Nr: 0828450	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-37 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 2004 to July 
2006.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that the veteran was not eligible for 
VA educational benefits under Chapter 30, Title 38, United 
States Code.


FINDINGS OF FACT

1.  The veteran served on active duty from August 25, 2004 to 
July 21, 2006 and was separated due to "defective enlistment 
agreement."

2.  The veteran did not serve at least three years of 
continuous active duty in the Armed Forces, and his obligated 
period of active duty was not less than three years.

3.  The veteran was not discharged or released from active 
duty on the basis of a service-connected disability; for a 
pre-existing medical condition not characterized as a 
disability; for hardship; for the convenience of the 
Government after completing 20 months of a less than 3-year 
enlistment or 30 months of a 3-year enlistment, or as a 
result of a reduction in force; or, for a physical or mental 
condition not characterized as a disability and not due to 
misconduct but determined to have interfered with duty.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. § 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  It does not appear, however, 
that these duties are applicable to claims such as the one at 
issue.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the U.S. Court of Appeals for Veterans Claims (Court) 
held that these expanded duties are not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  
Similarly, the statutes at issue in this appeal are not found 
in Chapter 51 (but rather, in Chapter 30).  Note also that 
these notice and duty to assist provisions do not apply 
where, as here, the issue presented is one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also, VAOPGCPREC 5-2004 (June 23, 2004).

Applicable regulations provide that an individual may be 
entitled to educational assistance in certain circumstances 
under Chapter 30, Title 38 of the United States Code.  Under 
38 U.S.C.A. § 3011(a)(1)(A) (West 2002) and 38 C.F.R. 
§ 21.7042(a)(1) (2007), eligibility may be established when 
an individual first entered into active duty as a member of 
the Armed Forces after June 30, 1985.  The individual also 
must demonstrate that he or she served at least three years 
of continuous active duty, or at least two years if the 
individual's initial period of active duty is less than three 
years.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. 
§ 21.7042(a)(2).

The evidence of record indicates that the veteran first 
entered into active duty on August 25, 2004.  Therefore, he 
has met the first requirement of 38 U.S.C.A. § 3011 and 
38 C.F.R. § 21.7042.  But the veteran has failed to satisfy 
the second requirement, as the evidence shows he did not 
serve for three years of continuous active duty, nor was his 
initial obligated period of active duty less than three 
years.  Based on his discharge date of July 21, 2006, the 
Board calculates that he served nearly 1 year and 11 months 
of his 4-year enlistment.  As this time period is less than 
the three years of continuous active duty service required by 
law, entitlement to Chapter 30 educational assistance 
benefits may not be granted.

An individual who does not qualify for Chapter 30 benefits 
under the above provision may nevertheless be entitled if he 
was discharged or released from active duty for a service 
connected disability, a pre-existing medical condition not 
characterized as a disability, hardship, the convenience of 
the Government after serving 30 months of a 3-year enlistment 
or 20 months of a less than 3-year enlistment, or as a result 
of a reduction in force, or, for a physical or mental 
condition not characterized as a disability and not due to 
willful misconduct but that did interfere with the 
individual's performance of duty.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).

The veteran's claim for VA educational benefits was initially 
denied in August 2006 on the basis of insufficient qualifying 
service.  

The veteran claims that he meets the criteria for the award 
of Chapter 30 educational benefits under 38 C.F.R. 
§ 21.7042(a)(5)(vi).  He maintains that he separated from 
military service because he was denied a security clearance 
due to his dual Russian citizenship; thus, he was barred from 
all electronics related jobs.  He further states that, prior 
to making his final decision to separate, he received 
Educational Benefits counseling, where, based on his 
situation, he was told that he would be eligible for a 
partial amount of GI Bill benefits for every month that he 
was in the service.  Content that he was going to receive 
some financial assistance, he received an honorable discharge 
on July 21, 2006.  

In this regard, it is noted that a January 2006 Memorandum 
for Commander regarding Separation Educational Counseling 
reflects that the veteran agreed to sign a statement 
indicating that, "[u]nder PL 101-510, served less than 24/36 
months; will receive 1 month MGIB for each month of active 
duty served (ACF will be prorated, if applicable).  It is 
further noted that a DD From 2366 must be completed and, when 
orders are issued with separation date, soldier must also get 
the Separation Program Designator (SPD) code from Transition 
Point.  The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, identifies Defective Enlistment 
Agreement as the Narrative Reason for Separation.

A review of the record does not show any evidence that the 
veteran's reason for separation or separation code has since 
been amended and the veteran has presented no other evidence 
to contradict the record with regard to his separation reason 
as identified by the appropriate service department.  Where 
service department certification is required, the service 
department's decision on such matters is conclusive and 
binding upon VA.  See 38 C.F.R. § 3.203(c); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Without a separation 
reason reflecting a service-connected disability, a pre-
existing medical condition not characterized as a disability, 
hardship, convenience of the Government after serving less 
than 2 years of a 3-year enlistment or as a result of a 
reduction in force, or for a physical or mental condition not 
characterized as a disability and not due to willful 
misconduct but that did interfere with the individual's 
performance of duty, the veteran is not eligible for Chapter 
30 educational benefits on the basis of 38 C.F.R. 
§ 21.7042(a)(5).

The Board readily appreciates the veteran's contentions that 
he received Educational Benefits counseling and was told that 
he was eligible for a partial amount of GI Bill benefits for 
every month that he was in the service.  While the Board is 
sympathetic towards the veteran's situation, it is bound by 
the law, and its decision is dictated by the relevant 
statutes and regulations.  Moreover, although he does not 
allege statutory entitlement and, instead, claims that he 
should receive educational benefits because of his unique 
circumstances; the Board is without authority to grant 
benefits simply because it might perceive such a grant to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Based on the foregoing, the Board finds that the veteran has 
failed to meet basic service eligibility requirements 
provided by law.  Therefore, he is not entitled to Chapter 30 
educational assistance.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Eligibility for Chapter 30 educational assistance is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


